COURT OF APPEALS OF VIRGINIA

Present: Judges Humphreys, Agee and Kelsey
Argued at Salem, Virginia


ROY DURAN GRAVELY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0430-02-3                  JUDGE D. ARTHUR KELSEY
                                              JANUARY 21, 2003
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                     Charles M. Stone, Judge

          Perry H. Harrold for appellant.

          Margaret W. Reed, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     On appeal, Roy Duran Gravely challenges the trial court's

finding of a violation of probation and a revocation of his

suspended sentence on a conviction for driving under the influence

in violation of Code § 18.2-266.    Finding no error in the trial

court's judgment, we affirm.

                               I.

     On May 15, 2000, the trial court found Gravely guilty of

driving under the influence of alcohol, his second offense

within a five to ten-year period, in violation of Code

§ 18.2-266.   Gravely received a ninety-day jail sentence, all


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
suspended on the condition that he "complete VASAP," maintain

"good behavior" for twelve months, and pay court costs and

fines.   The trial court also suspended Gravely's driver's

license for three years, but gave him the opportunity to obtain

a restricted operator's license after successful completion of

the Virginia Alcohol and Safety Action Program (VASAP).

     Gravely entered the VASAP program and received a restricted

license to drive only "a motor vehicle that [was] equipped with

a functioning, certified ignition interlock system."    The

"Conditions of Probation" required Gravely to remain "totally

free from alcohol and/or other drugs during all appointments,

intervention sessions, or while operating a motor vehicle."

(bold and underscore in original).     Gravely signed the

"Conditions of Probation" form acknowledging that he understood

"that violation of any of the above stated conditions of

probation will result in the return of my case to court."

     Under the trial court's "Ignition Interlock Order," the

interlock system would "measure and record the blood alcohol

content at each attempted ignition and random rolling retest

during operation of the vehicle."    The order also required

Gravely to provide, on a quarterly basis, a printout indicating

his "blood alcohol content during such ignitions, attempted

ignitions, and rolling retests, and showing attempts to

circumvent or tamper with the equipment."    Gravely signed the



                               - 2 -
"Ignition Interlock Order" next to a preprinted sentence

reading:    "I have read this Order in its entirety and I

understand it completely."

        In a letter dated December 12, 2001, VASAP notified the

trial court that Gravely had violated the terms of his probation

by committing three ignition interlock violations.         Each time,

Gravely attempted to start the vehicle after registering

positive blood alcohol content.        VASAP reported that the

violations were serious enough to find that Gravely "failed to

comply" with the requirements for further "participation" in

VASAP, thus prompting the request that he be returned to court

for "whatever action deemed appropriate."

        At the revocation hearing on February 11, 2002, the trial

court found Gravely in violation of the terms of the probation

and suspended sentence.    The court removed Gravely from the

VASAP program and imposed the previously suspended sentence in

full.    Gravely presented no evidence at the hearing.      Gravely

filed a motion to reconsider, which the court denied.

                                 II.

        After suspending a sentence, a trial court "may revoke the

suspension of sentence for any cause the court deems sufficient

that occurred at any time within the probation period, or within

the period of suspension fixed by the court."       Code

§ 19.2-306(A).    In revocation appeals, the trial court's


                                 - 3 -
"'findings of fact and judgment will not be reversed unless

there is a clear showing of abuse of discretion.'"    Keselica v.

Commonwealth, 34 Va. App. 31, 35, 537 S.E.2d 611, 613 (2000)

(quoting Davis v. Commonwealth, 12 Va. App. 81, 86, 402 S.E.2d

684, 687 (1991)).   The revocation authority of a trial court,

while broad, "is not without limitation."   Duff v. Commonwealth,

16 Va. App. 293, 297, 429 S.E.2d 465, 467 (1993).    "The cause

deemed by the court to be sufficient for revoking a suspension

must be a reasonable cause."   Hamilton v. Commonwealth, 217 Va.

325, 327, 228 S.E.2d 555, 556 (1976) (internal citations and

quotations omitted).   Reasonable cause for revoking a sentence

includes the defendant's failure "to comply with the conditions

of the suspension," Griffin v. Cunningham, 205 Va. 349, 354, 136

S.E.2d 840, 844 (1964), or the requirements of probation.

Hartless v. Commonwealth, 29 Va. App. 172, 175, 510 S.E.3d 738,

739 (1999). 1

     Gravely claims the trial court abused its discretion

because he did not violate the probation condition that he

remain "totally free from alcohol . . . while operating a motor


     1
       Failing to maintain "good behavior" during the suspension
period also provides reasonable grounds for revoking a sentence.
Dossola v. Commonwealth, 37 Va. App. 444, 450, 559 S.E.2d 385,
388 (2002). The concept of good behavior is not "limited to an
avoidance of criminal behavior." Holden v. Commonwealth, 27
Va. App. 38, 42, 497 S.E.2d 492, 494 (1998). Given our ruling
in this case, however, we need not address the Commonwealth's
alternative argument that Gravely's conduct violated the "good
behavior" condition.


                               - 4 -
vehicle" and, thus, did not fail to "complete VASAP" as his

suspended sentence required.   Gravely admits the ignition

interlock system operated properly on each of the three

occasions it detected alcohol on his breath.   He denies,

however, that his violation of the zero-tolerance alcohol

condition occurred "while operating a motor vehicle."    The trial

court disagreed, holding that the act of engaging the ignition

interlock system was the initial step in the process of

"operating" the vehicle.   That violation of VASAP probation, the

court held, put Gravely in material breach of the condition that

he "complete VASAP."

     Under settled principles, "'when construing a lower court's

order, a reviewing court should give deference to the

interpretation adopted by the lower court.'"   Albert v. Albert, 38

Va. App. 284, 298, 563 S.E.2d 389, 396 (2002) (quoting Rusty's

Welding Serv., Inc. v. Gibson, 29 Va. App. 119, 129, 510 S.E.2d

255, 260 (1999) (en banc)); see also Fredericksburg Constr. Co. v.

J.W. Wyne Excavating, Inc., 260 Va. 137, 144, 530 S.E.2d 148, 152

(2000).   That discretion, however, "must be exercised reasonably

and not arbitrarily or capriciously."   Smoot v. Commonwealth, 37

Va. App. 495, 500, 559 S.E.2d 409, 412 (2002) (citation omitted).

These principles apply when a trial court interprets a prior

conviction order for purposes of revoking a suspended sentence.




                               - 5 -
Leitao v. Commonwealth, 39 Va. App. 435, 438, 573 S.E.2d 317, ___

(2002).

     In determining whether to defer to the trial court's

interpretation of the term "operating" a vehicle, we consider the

term's analogous meaning in the statutes governing driving under

the influence.   In that context, the verb operate "is not limited

to moving the vehicle from one place to another."    Keesee v.

Commonwealth, 32 Va. App. 263, 267, 527 S.E.2d 473, 475 (2000).

To be operated, "a vehicle need not be functional in the sense of

being able to move from place to place."    Id. at 268, 527 S.E.2d

at 476 (citation omitted).   A vehicle's engine need not even be

running for the driver to be operating it.    See Propst v.

Commonwealth, 24 Va. App. 791, 794-95, 485 S.E.2d 657, 659 (1997)

(finding that sitting behind the wheel with keys in the ignition,

car lights on, but engine off constituted "operating"); see also

Leake v. Commonwealth, 27 Va. App. 101, 497 S.E.2d 522 (1998).

     Merely entering a vehicle and manipulating the machinery "for

the purpose of putting it in motion" constitutes operating the

vehicle "whether it moved or not."     Gallagher v. Commonwealth, 205

Va. 666, 670, 139 S.E.2d 37, 39-40 (1964) (citing Commonwealth v.

Uski, 160 N.E. 305, 306 (Mass. 1928)).    Stated simply, operating

"means engaging the machinery of the vehicle which alone, or in

sequence, will activate the motive power of the vehicle."




                               - 6 -
Williams v. Petersburg & Commonwealth, 216 Va. 297, 300, 217

S.E.2d 893, 896 (1975).

        Following these principles, the trial court did not abuse its

discretion by interpreting "operating" a vehicle to include

engaging the ignition interlock system.        Though the ignition

interlock system prevented Gravely from putting the vehicle in

motion (the very thing it was supposed to do), he still operated

it. 2       The system serves as an integral part of the vehicle's

ignition and, like turning a key, must be engaged as one of the

tasks in the sequence necessary to "activate the motive power of

the vehicle."        Id.   By engaging the ignition interlock system

three times with measurable alcohol on his breath, Gravely

violated the probation condition that he "be totally free from

alcohol . . . while operating a motor vehicle."        (bold and

underscore in original).        That violation also put Gravely in

material breach of his suspended sentence condition that he

"complete VASAP."


        2
            Code § 18.2-270.1 defines an "ignition interlock system"
as
                a device that (i) connects a motor vehicle
                ignition system to an analyzer that measures
                a driver's blood alcohol content; (ii)
                prevents a motor vehicle ignition from
                starting if a driver's blood alcohol content
                exceeds 0.025 percent; and (iii) is equipped
                with the ability to perform a rolling retest
                and to electronically log the blood alcohol
                content during ignition, attempted ignition
                and rolling retest.


                                     - 7 -
                               III.

     The trial court properly found Gravely in violation of the

terms of his probation and the conditions of his suspended

sentence.   We therefore affirm its decision to revoke the

suspended sentence.

                                                         Affirmed.




                               - 8 -